344 S.W.3d 302 (2011)
Edgar WILLIAMS, Appellant,
v.
CITY OF ST. LOUIS, Respondent,
Division of Employment Security, Respondent.
No. WD 73371.
Missouri Court of Appeals, Western District.
August 9, 2011.
Edgar Williams, Appellant pro se.
Leah B. Williamson, for Respondent State of Missouri Division of Employment Security.
Drew A. Heffner, for Respondent City of St. Louis.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Edgar Williams appeals the decision of the Labor and Industrial Relations Commission, which found that Williams was discharged for misconduct connected with work and was, therefore, disqualified for unemployment compensation benefits. On appeal, Williams claims that the Commission erred in finding that he was discharged for misconduct because the Commission misapplied the law and its findings were not supported by competent and substantial evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).